              Case 3:20-cv-00623-SDD-EWD          Document 12     12/08/20 Page 1 of 2


                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA

    BRIAN C. DEJEAN                                          CIVIL ACTION NO.

    VERSUS
                                                             20-623-SDD-EWD
    MARS WRIGLEY CONFECTIONERY,
    ET AL.

                                        RULING AND ORDER

              Before the Court is the Motion to Remand, filed by Brian C. DeJean (“Plaintiff”).1

    For the reasons that follow, the Motion is granted and this matter is remanded to the

    Nineteenth Judicial District Court, Parish of East Baton Rouge, State of Louisiana.

              This case was removed by Mars Wrigley Confectionery and Liberty Mutual Group,

    Inc. (collectively, “Defendants”) based on diversity jurisdiction pursuant to 28 U.S.C. §

    1332.2 The Court issued a Notice and Order on October 5, 2020, sua sponte raising the

    issue of whether the requirements for subject matter jurisdiction were met and requiring

    Defendants to set forth facts and evidence to support a finding that the requisite amount

    in controversy was established since it was not apparent from the Petition or Notice of

    Removal.3 On October 15, 2020, Defendants filed their Memorandum in Response to the

    Court’s Notice and Order.4 In response, Plaintiff filed the Motion to Remand.

              In the Motion to Remand, Plaintiff argues that this Court does not have subject

    matter jurisdiction over this matter because “the amount in controversy does not exceed

    $75,000.00 at this time.”5 Plaintiff attached several exhibits to the Motion, including his

    responses to Defendants’ discovery requests, to show that his claims do not likely exceed




    1
      R. Doc. 9.
    2
      R. Doc. 1, ¶ 6.
    3
      R. Doc. 3.
    4
      R. Doc. 7.
    5
      R. Doc. 9-2, p. 2.

CC 19th JDC
         Case 3:20-cv-00623-SDD-EWD                 Document 12         12/08/20 Page 2 of 2


$75,000, exclusive of interest and costs, and that remand is warranted.6 Finally, Plaintiff

requests an order “requir[ing] the removing Defendants to pay Plaintiff’s costs and

expenses, including attorney’s fees, incurred as a result of the removal, under 28 U.S.C.

§ 1447(c).”7

        A hearing on the Motion was held before Magistrate Judge Erin Wilder-Doomes

on November 20, 2020.8 During the hearing, the parties agreed that the amount in

controversy cannot be established at this time, and Plaintiff orally withdrew his request

for attorney’s fees and costs under § 1447(c).

        Considering the Motion, the minutes of the November 20 hearing, and the

Magistrate Judge’s recommendation:

        IT IS ORDERED that the Motion to Remand9 is GRANTED. The above-referenced

matter is REMANDED to the Nineteenth Judicial District Court for the Parish of East Baton

Rouge, State of Louisiana. Judgment shall be entered accordingly

        IT IS FURTHER ORDERED that Plaintiff’s request for attorneys’ fees and costs

under 28 U.S.C. § 1447(c) is DENIED AS MOOT based on Plaintiff’s withdrawal of same.

        Signed in Baton Rouge, Louisiana the 8th day of December, 2020.




                                                S
                                         __________________________________________
                                              JUDGE SHELLY D. DICK
                                              CHIEF UNITED STATES DISTRICT JUDGE
                                              MIDDLE DISTRICT OF LOUISIANA


6
  R. Doc. 9-2, p. 3. See also R. Doc. 9-3, p. 1 (“Request for Admission No. 1: Please admit that in your
lawsuit, you are claiming damages in excess of $75,000, exclusive of interests and costs. Response to
Request for Admission No. 1: Subject to and without waiving any/all available objection(s), Petitioner cannot
determine the amount of any/all claim(s) alleged in the instant matter at this time. But Petitioner does not
have reason to believe that damages sought will exceed $75,000.00 at this time. Petitioner expressly
reserves the right to amend this response at any time prior to trial.”).
7
  R. Doc. 9-2, p. 3.
8
  R. Doc. 12.
9
  R. Doc. 1.
                                                     2
